5UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                        :           CASE NO. 5:19-cv-00002
REBECCA J. GERBER,                      :
                                        :           OPINION & ORDER
           Plaintiff,                   :           [Resolving Doc. 1]
                                        :
vs.                                     :
                                        :
COMMISSIONER OF SOCIAL                  :
SECURITY ADMINISTRATION,                :
                                        :
           Defendant.                   :
                                        :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On January 2, 2019, Plaintiff Rebecca J. Gerber filed a complaint seeking judicial

review of Defendant Commissioner of Social Security’s decision to deny her social security

disability benefits application. 1 On November 7, 2019, Magistrate Judge Jonathan

Greenberg recommended that the Court vacate the Commissioner’s final decision and

remand the case for further proceedings. 2

       Magistrate Judge Greenberg ordered the parties to file objections, if any, within

fourteen days. 3 Neither party objected, and the time to object has expired.

       Under the Federal Magistrates Act, a district court must conduct a de novo review of

those portions of a Report and Recommendation to which the parties have objected. 4

Absent objection, a district court may adopt a Report and Recommendation without




       1
         Doc. 1.
       2
         Doc. 18.
       3
         Id. at 33.
       4
         28 U.S.C. § 636(b)(1).
Case No. 5:19-cv-00002
Gwin, J.

review. 5

       Here, no party has objected to the Report and Recommendation, so this Court may

adopt the Report and Recommendation without further review. Moreover, having

conducted its own review of the petition and record, the Court agrees with Magistrate

Judge Greenberg’s conclusions.

       Accordingly, the Court ADOPTS Magistrate Judge Greenberg’s Report and

Recommendation, incorporating it fully herein by reference, VACATES the Commissioner’s

final decision, and REMANDS the case for proceedings consistent with this opinion.

       IT IS SO ORDERED.


Dated: December 5, 2019                                         s/     James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




       5
           Thomas v. Arn, 474 U.S. 140, 149 (1985); L.R. 72.3(b).
                                                          -2-
